Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 1 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 2 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 3 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 4 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 5 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 6 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 7 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 8 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                         Main Document    Page 9 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 10 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 11 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 12 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 13 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 14 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 15 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 16 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 17 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 18 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 19 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 20 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 21 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 22 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 23 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 24 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 25 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 26 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 27 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 28 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 29 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 30 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 31 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 32 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 33 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 34 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 35 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 36 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 37 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 38 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 39 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 40 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 41 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 42 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 43 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 44 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 45 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 46 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 47 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 48 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 49 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 50 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 51 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 52 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 53 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 54 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 55 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 56 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 57 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 58 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 59 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 60 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 61 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 62 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 63 of 64
Case 2:20-bk-13530-BR   Doc 152 Filed 08/25/20 Entered 08/27/20 11:51:25   Desc
                        Main Document     Page 64 of 64
